DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yasumoto, U.S. Pat. No. 8,837,989, teaches a conical bearing as a belt meandering prevention device.  The transition from the flat potion to the separation portion appears to have a continuous constant derivative along the azimuthal direction due to the symmetry of the bearing.  However, the Specification is silent as to the derivative and the separation portion is not outboard of the flat portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEVAN A AYDIN/Primary Examiner, Art Unit 2852